Citation Nr: 1631368	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the back. 

2.  Entitlement to service connection for left knee arthritis. 

3.  Entitlement to service connection for right knee arthritis. 

4.  Entitlement to service connection for a bladder/prostate disability. 

(The claims for entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder and major depressive disorder, colorectal cancer, and right and left leg disabilities claimed as cramps and leg jumps are the subject of a separate decision.) 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1966.

This was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in March 2015. 

In June 2014, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The most probative evidence of record weighs against a conclusion that arthritis of the back, left knee arthritis, right knee arthritis, or a bladder/prostate disability are etiologically related to service.   



CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the back are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 
38 C.F.R. § § 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for left knee arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 
38 C.F.R. § § 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for right knee arthritis are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a bladder/prostate disability are not met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2010 letter, sent prior to the initial unfavorable decision issued in July 2011, advised the Veteran of the evidence and information necessary to substantiate the claims for service connection addressed in this decision.  This letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the service treatment records (STRs) and post service VA and private treatment records have been obtained and considered.  In addition, the Veteran was afforded VA examinations in December 2015 that included opinions addressing the etiology of the Veteran's arthritis of the back and knees and a bladder/prostate disability.  These opinions were based on review of the record and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the claims adjudicated below have been met.   

The undersigned also finds that the December 2015 VA examinations were in accord with the March 2015 remand instructions.  Moreover, the development with respect to obtaining additional records requested therein has also been accomplished, there has been substantial compliance with the Board's remand directives concerning the matters adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   

As indicated, the Veteran was afforded a hearing before the undersigned in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent treatment records not currently associated with the claims file, and as result of the testimony presented at the hearing, the Board remanded the case for additional development.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to these claims in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to these claim.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.   
II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Court clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, such as arthritis,  listed under 38 C.F.R. 3.309(a) See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.  

Summarizing the pertinent evidence with the above criteria in mind, the STRs do not reflect back or knee disabilities.  The STRs do reflect complaints of pain in the Veteran's left groin and lower left quadrant in August and December 1965.  The October 1966 separation examination included blood tests that identified some motile bacteria and that were negative for rapid plasma reagin.  The clinical evaluation of the genitourinary system conducted in conjunction with the separation examination was negative.  The musculoskeletal examination conducted in conjunction with the October 1966 separation examination was also negative, and the medical history collected at that time showed the Veteran denying "arthritis or rheumatism," "bone, joint, or other deformity," "lameness," "recurrent back pain," a " 'trick' or locked knee," "frequent or painful urination," "kidney stone or blood in urine," or "sugar or blood in urine." 

After service, the Veteran filed claims for service connection for the disabilities at issue in November 2010.  In the course of this appeal, the Veteran has contended that he developed arthritis in the knees and back due to having to having to spend long periods of time on the ground while serving in Vietnam.  [The awards and decorations listed on the Veteran's Form 214 confirms Vietnam service.]  He also contends that his current bladder problems are a continuation of his in-service urological condition which caused him to have blood in his urine.  

Clinical evidence dated from, at the earliest, the early to mid 2000s reflects that the Veteran has been diagnosed with osteoarthritis in both knees and in his spine as well as incontinence problems associated with an enlarged prostate.  Such clinical evidence includes a September 2011 report noting that Veteran sought treatment for a right knee injury that was said to have occurred while he was on a cruise in August 2011.  In October 2011, the Veteran went to emergency room for shoulder and neck problems, at which time the he related a history of sustaining such problems after falling in August 2011.  An April 2012 private clinical report discussing treatment or left knee pain reflects the Veteran not recalling a specific injury or cause of such pain and no prior evaluation for such.  

The March 2015 Board remanded directed that the Veteran be afforded VA examinations addressing the claims for service connection for arthritis of the back and knee and a bladder/prostate disability that were to include opinions as to whether these disabilities were etiologically related to service.  As indicated, these examinations were ultimately accomplished in December 2015, and the opinions following these examinations, each preceded by a review of the clinical history, were that it was less likely as not that arthritis of the back and knee or a bladder/prostate disability were etiologically related to service.  

The history provided by the Veteran at the December 2015 VA examinations included being first treated for degenerative joint disease of the lumbar spine in 2005-2007.  He also reported two whiplash injuries, one in 1966 and one 2010, which resulted in treatment for his neck and back.  It was also noted that the Veteran retired from a 43 year career in plumbing and pipe fitting in 2007.  With respect to the knees, the Veteran's history was that he was first treated for arthritis after an August 2011 left knee injury.  It was noted that there was a  "known diagnosis" of degenerative joint disease since at least 2010.  The Veteran reported no date of injury with respect to the right knee.  As for a bladder/prostate disability, the Veteran reported being told that urinalysis was positive for bacteria at separation from service and that he developed urinary incontinence around 1972.  He reported that he was first seen for an enlarged prostate in 2007 when Flomax was prescribed.   

In providing her rationale for the opinions following the December 2015 VA examinations, first with respect to arthritis, the examiner referred to medical treatises indicating that age is the most potent risk factor for the development of the condition, and that there was an "inherent occupational risk of [developing arthritis] in pipefitting [and] plumbing, especially since repetitive bending, kneeling, stooping, [and] lifting is required."  The examiner also stated as follows: 

Although a poor historian (who keeps claiming colon cancer despite lack of colon cancer on pathology), [the] [V]eteran admitted to [a] diagnosis of [arthritis] many years post active duty and [to] at least 2 prior [motor vehicle accidents], one with significant whiplash, which is known to accelerate the changes of [osteoarthritis]. 

In a "restatement" of her opinion, the examiner stated as follows: 

The Veteran freely admits onset of [arthritis] of any joint did not occur before 2005, nearly 40 years post active duty.  There is some inconsistency in prior claims that appear to be, in part, due to the [V]eteran's periventricular white matter disease which causes memory loss and distortion.  For example, the [V]eteran did not recall the fall while on the cruise ship that likely resulted in new tear of left meniscus in 2011 until prompted.  He also seemed confused about prior [motor vehicle accidents] until prompted and then had trouble separating whiplash incidents from his home being hit by a motor vehicle.  The lay statements [concerning the] etiology of his diseases are not based in science but are more a fixed belief.  It is much more likely than not that [the causes of] his knee [arthritis] are multifactorial and include[] age, weight, prior trauma, employment, smoking history and pseudogout than his short period of military service. 

Withe respect to a bladder/prostate disability, the rationale was follows: 

[An] [e]nlarged prostate is primarily related to age and [is] very rare prior to age 30, with about 8% of the cases occurring during this time of life.  The [left lower quadrant] pain [during service] occurred post activity and was relieved with rest, this would not be true if bladder or prostate was involved.  By his own recall, [the] [V]eteran did not require any urologic care until mid 1970s, almost 10 years after leaving active duty.  If he were obstructed such as with [benign prostatic
hypertrophy], had urinary retention with incontinence related to the time of military service, it would have occurred sooner as these symptoms are poorly tolerated by our society and the individual.  It is interesting to note that the [V]eteran had many contacts with the VA over the years, affording a chance to file for his urologic condition prior to 2008 at [the] time of his retirement from plumbing; this was not done.  

In a young, sexually active male, motile bacteria can mean a number of things including trichomoniasis[,] which is a motile bacteria which infests males who are often asymptomatic.  The ordering physician did not do a culture for this motile bacteria, but would have done so if a urinary tract infection was suspected OR the Veteran was symptomatic.  In males, urinary tract infection is much less common than in females due to the length of the urethra.  In summary, we have no evidence that the prostate enlargement noted in the 6th decade of life has any relationship to motile bacteria noted in the 2nd decade of life.  2-3 RBC in the urine is not uncommon and asymptomatic microhematuria is shown in presence of hard exercise such as required for active military duty NCOs. 

The above opinions are not contradicted by any other medical evidence or opinion, and the Board finds these opinions to be definitive as to the matter of whether the Veteran has arthritis of the back and knee or a bladder/prostate disability as a result of service.  See Nieves-Rodriguez, Stefl supra. 

With respect to any contentions of the Veteran relating back, knee, and bladder/prostate symptoms to service, the Veteran specifically denied having any of these symptoms at separation from service.  Such contemporaneous silence as to symptoms associated with the disabilities at issue would not be supportive of any current assertions by the Veteran relating these symptoms to service-particularly given his report to clinicians set forth above describing a post service onset of relevant symptoms-and the fact that it was not until 2010, well over 40 years after service, that the Veteran first related the disabilities at issue to service.  As such, the undersigned finds the contentions relating back, knee, and bladder/prostate disabilities to service to not be credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  In addition, given the lack of any evidence of arthritis of the back or knees within one year of service and the fact that the Veteran has not consistently described a continuity of arthritis-related symptomatology since service, presumptive service connection for arthritis of the back or knees on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Aside from any credibility issues, to whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that back arthritis, bilateral knee arthritis, and bladder/prostate disabilities are related to service, such attempts must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether the Veteran has arthritis in the back or either knee or a bladder/prostate disability that is the result of service is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determinations as to whether the Veteran has a arthritis in the back or either knee or a bladder/prostate disability as a result of service are complex medical questions for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran can neither support his claims, nor counter the probative medical opinions of record, on the basis of lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for a arthritis in the back or either knee or a bladder/prostate disability is not warranted.  In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for arthritis of the back and left and right knees and a bladder/prostate disability.  As such, that doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for arthritis of the back is denied. 

Service connection for left knee arthritis is denied.  


Service connection for right knee arthritis is denied. 

Service connection for a bladder/prostate disability is denied. 




______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


